 PURITY STORES, LTD.199Upon the basis of the foregoing findings of fact and upon the entire record inthe case the Trial Examiner makes the following:CONCLUSIONS OF LAW1.International Hod Carriers', Building & Common Laborers' Union of America,Local 210, AFL, is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By executing and enforcing the contract of April 30, 1948, the Respondents,General Contracting Employers Association, Carpenter & Skaer, Inc., and H. F.Stimm, Incorporated, have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.3.By discriminating in regard to the hire and tenure of employment, therebyencouraging membership in the Respondent Union, of George McDonald andHarold Odell, respectively, the Respondents Carpenter and Stimm have engagedin and are engaging in unfair labor practices within the meaning of Section &(a) (3) of the Act.4.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondents Association, Carpenterand Stimm, have engaged in and are engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.5.By causing the Respondents, Carpenter and Stimm, and employer Seitz todiscriminate against employees in violation of Section 8 (a) (3) of the Act, theRespondent Union has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (b) (2) of the Act.6.By restraining and coercing employees in the exercise of the rights guaran-teed in Section 7 of the Act, the Respondent Union has engaged in and is engagingin unfair labor practices within the meaning of Section (b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]PURITYSTORES, LTD.andWAREHOUSEUNION, LOCAL No. 12,AFL,PETITIONERR. C. PELL, AN INDIVIDUAL D/B/A PELICAN PAPER COMPANYandWARE-HOUSE UNION, LOCAL No. 12, AFL, PETITIONERFRANK A. SMITH, RICHARD E. LOVE, AND ELLEN J. SMITH, A PARTNER-SHIP, D/B/A SMITH, LYNDEN AND COMPANYandWAREHOUSE UNION,LOCAL No. 12, AFL, PETITIONER.Cases Nos. 20-RC-965, 20-RC-1011, and 20-RC-1012.February 12, 1951Decision and OrderUpon separate petitions duly filed under Section 9 (c) of the Na-tionalLabor Relations Act, a consolidated hearing was held beforeBenjaminB. Law, hearing officer.The hearing officer's rulings made93 NLRB No. 23. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the hearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel. [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within themeaningof the Act, and we find that it would effectuate the policies of the Actto assert jurisdiction over Purity Stores, Ltd., and Smith, Lynden andCompany,' but not over the Pelican Paper Company.3We shall ac-cordingly dismiss the petition as to the Pelican Paper Company onjurisdictional grounds.2.The labor organizations involved claim to represent employees ofthe Employers.43.No question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:As to the two Employers over whom,we would assert jurisdiction(Purity Stores, Ltd., and Smith, Lynden and Company), the Peti-tioner seeks to represent separate units of all warehouse employees attheir San Francisco, California, plants, excluding office and clericalemployees, guards, and supervisors as defined in the Act. These Em-ployers have since 1937 been members of the Distributors Association,ofNorthern California, and the Association has since that time rep-resented its members, including these Employers, in collective bar-gaining with the Intervenor, and has executed a series of contractswith the Intervenor on the behalf of its members.Negotiations for anew contract with the Intervenor were begun on March 2S, 1950. OnMarch 31, 1950, the members of the Association, including Smith,met in accordance with the Association's usual procedure, and a ma-jority of the members approved the terms of the proposed agreementbetween the Association and the Intervenor.'Under the bylaws ofi In view of our disposition of this proceeding,we find it unnecessary to consider thecontentions of the parties that the hearing officer was in error in rejecting evidence relat-ing to (1) the contractbar question,and (2) the reasons for the resignations of the Em-ployers from the Association.2During 1949,Purity Stores'out-of-State purchases amounted to about $2,000,000, andthe out-of-State sales of Smith,Lynden and Company were at least$21,600 and its out-of-State purchases amounted to at least $71,000.Under these circumstances the assertionof jurisdiction over these Employers is in accord with the Board's new jurisdiction policy.Federal Dairy Go, Inc,91 NLRB 638,Stanislaus Implement and Hardware Company,Limited,91 NLRB 618,andThe Rutledge Paper Products,Iite,91 NLRB 6253The Pelican Paper Company purchased out of State during1949 paper products valuedat $320,400 and sold paper products for shipment out of State valued at $7,050 during thesame period.See cases cited in preceding footnote., International Longshoremen's and Warehousemen'sUnion, Local 6, CIO, was permittedto intervene at the hearing5 Smith voted to reject the agreement.Purity did not attend the meeting. PURITY STORES, LTD.201the Association, an agreement approved by a majority of its members-becomes binding upon each member unless he resigns within a pre-scribed period.6The agreement was formally executed by the Associa-tion on April 4, 1950. Purity resigned from the Association on April18, 1950, and Smith resigned on April 19, 1950.As their resignationsoccurred after the prescribed escape period, these Employers indicatedat the hearing that they considered themselves to be bound by theassociation contract of April 4, 1950.That contract, after providingthat the old contract should remain in force, in accordance with itsterms, to June 1, 1950, established new terms to be effective from thatdate to May 31, 1953.The Petitioner contends that a single-employer unit is appropriatebecause the Employers have demonstrated an intent to bargain in-dividually by resigning from the Association.The Association andthe Intervenor contend that the multiemployer unit is the only ap-propriate one because the fact that the Employers failed to resignduring the escape period demonstrates an intent to continue to bebound by group action.Counsel for Smith at the hearing stated thatit favored a multiemployer unit.Purity took no position as to theappropriateness of the unit.To find whether or not the single-employer units here sought by thePetitioner are appropriate, in the face of the long history of multi-employer bargaining, it is necessary to determine whether the twoEmployers involved intend to be bound by group action or to pursue-an independent course of bargaining.As the Employers have mani-fested a varying intent, however, it is also necessary to determine atwhat point this intent shall be controlling.By failing to exercisetheir right to resign untilafterthe escape period, andof terthe Asso-ciation contract was executed, the Employers manifested an intent tobe bound in collective bargaining by group rather than by individualaction for at least three more years.We have held heretofore thatwhen an employer had become bound by a contract negotiated on hisbehalf by group action, his resignation from the group during theterm of such contract will not validate a petition for a unit confinedto his employees alone.?Accordingly, the resignations of Purity andSmith from the Association during the term of the April 4, 1950,contract cannot serve as a basis for finding that the single-employerunits here sought by the Petitioner are appropriate.0 In the case of a member who, like Smith,votesagainst the agreement,the escape periodterminates7 days after the vote wastaken.In thecase of a member who, like Purity, doesnot attend the meetingat which the contract is approved, the escape period terminates7 days "afer notice ofthe commitmentor undertakingand the votethereon..Such.,a notice was sent to Purity Storeson March 31, 1950.7Engineering Metal Products Corporation,92 NLRB 823 202DECISIONS OF NATIONALLABOR RELATIONS BOARDWe find, therefore, that the units sought by the Petitioner inCases Nos. 20-RC-965 and 20-RC-1012 are not at the present timeappropriate, and shall for that reason dismiss the petitions in those'cases."OrderIT ISHEREBYORDERED that all the petitions herein be,andthey here-by are, dismissed.8In view of our disposition herein, it is not necessary to pass upon the iemaimng issuesraised by the parties.SELLERSMANUFACTURING COMPANY, INCORPORATEDandTEXTILEWORICERSUNION OF AMERICA, C. I. 0., PETITIONER.CaseNo.314RC-241.February12,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Miles J. McCormick, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.SellersManufacturing Company, Incorporated, the Employernamed herein, and hereinafter called Sellers,' and National Process-ing Company, hereinafter called National, are jointly and severallyengaged in commerce within the meaning of the Act.2.The labor organization involved claims to represent certain em-ployees of Sellers .23.A question affecting commerce exists concerning the representa-tion of employees of Sellers and National within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of production and maintenanceemployees at Sellers' cotton yarn plant at Saxapahaw, North Carolina.1The name of Sellers appears herein as amended at the hearing.2 At the hearing,Sellers offered to prove,and moved to dismiss the petition on the ground,that the Congress of Industrial Organizations,with which the Petitioner is affiliated, hadnot complied with the filing requirements of Section 9 of the Act.The hearing officer re-jected the offer of proof and reserved ruling on the motion to dismiss for the Board.Forreasons set forth in J. H.Rutter-Rex Manufacturing Co , Inc.,90 NLRB 130,we sustainthe hearing officer's rejection of the offer of proof and deny the motion to dismiss. It maybe added that the Board's records show that the Congress of Industrial Organizations wasin compliance with the filing requirements of the Act at the time the petition herein wasfiled and is currently in compliance.93 NLRB No. 29.